Citation Nr: 0714192	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-39 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for a chronic disability 
manifested by neck pain.  

2. Entitlement to a rating higher than 10 percent for 
fibromyalgia.  

3. Entitlement to a rating higher than 10 percent for post-
traumatic headaches.   


REPRESENTATION

Veteran represented by:	The American Legion 


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


REMAND 

The veteran, who is the appellant, served on active duty from 
January 1978 to December 1979.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in December 2002, by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.                  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

On the day of the veteran's hearing before the Board in June 
2006, the veteran requested that his hearing be rescheduled 
because he was ill.  As good cause and the impossibility of 
timely requesting postponement are shown, under 38 C.F.R. 
§ 20.704(d), the case is REMANDED for the following action:

Schedule the veteran for a hearing 
before a member of the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




